Filed 11/17/21 In re Z.S. CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

 In re Z.S., et al., Persons Coming                              B310954
 Under the Juvenile Court Law.
                                                                 (Los Angeles County
                                                                 Super. Ct. No.
                                                                 20CCJP02281A-B)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

          Plaintiff and Respondent,

 v.

 E.G.,

          Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Stacy Wiese, Judge. Affirmed.
     Johanna R. Shargel, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.




                              2
       E.G. (Mother) appeals the juvenile court’s jurisdiction
findings, removal order, and custody order concerning her
daughter Z.S., who was five years old at the time dependency
proceedings commenced. The juvenile court credited Z.S.’s
reports that Mother physically abused Z.S. and asserted
dependency jurisdiction over Z.S. and her younger brother S.S. 1
In addition to sustaining allegations related to Z.S.’s reports of
abuse, the juvenile court sustained an allegation that Mother’s
anxiety and depression (which prompted her to use
methamphetamine at one point after dependency proceedings
were already underway) placed Z.S. and S.S. at substantial risk
of serious physical harm.2 The juvenile court removed Z.S. from
Mother’s physical custody, gave sole physical custody of Z.S. to
her father, Sa.S. (Father), and granted Mother and Father joint
legal custody. We consider whether substantial evidence
supports the juvenile court’s rulings, focusing primarily on Z.S.’s
reports of abuse, which did differ over time in some respects.




1
      The juvenile court’s orders pertaining to S.S. are not at
issue in this appeal. We are concerned solely with a challenge to
the orders made in connection with Z.S.
2
       As we mention post, the juvenile court dismissed an
allegation that the children were at substantial risk of serious
physical harm from Mother’s drug abuse, believing that a positive
test for methamphetamine that occurred roughly a year before
the jurisdiction hearing was insufficiently probative of a current
risk of harm.



                                 3
                         I. BACKGROUND
       A.    Z.S. Reports Mother Abused Her
       Father and Mother, who were no longer in a relationship,
had an existing, agreed-upon schedule for sharing visitation with
Z.S. Z.S. was visiting Father one weekend in March 2020 when
she told him Mother had hit her with a broom, kicked her in the
stomach, and pushed her into a wall. Father called the police,
and an officer asked Father to bring Z.S. to the police station.
       Once there, a law enforcement officer interviewed Z.S.—
then six years old—alone. Z.S. disclosed during the police station
interview that Mother hit her with a broom and pushed her into
a wall; she also said this abuse occurred between one to three
weeks earlier. The interviewing officer found Z.S.’s answers to
his questions about the abuse very vague, and the officer found it
significant she responded “I don’t know” to numerous questions
(many of which were not open-ended). The officer also presented
Z.S. with a broom and asked her to demonstrate how Mother
used a broom to hit her; Z.S., however, said she could not.
       During the police station interview, the officer inspected
Z.S.’s back. The officer observed light red marks (described as
resembling scratches) on her back, and the officer believed one of
the marks appeared to be old and healing. The officer was not of
the opinion that the scratches were consistent with being hit with
a broom, but he could not determine how Z.S. would have
sustained the marks. One of the marks was under Z.S.’s right
arm and the officer thought it could be attributable to being lifted
up by that part of her body.
       The officer also spoke to Mother and inspected her home.
Mother denied hitting Z.S. or harming her. Mother told the
officer that Z.S. wants attention and lies about whichever parent




                                 4
she is then mad at. Following the police investigation, Z.S. was
left in Father’s care for the time being while S.S. would remain
with Mother.

      B.    The Department’s Initial Investigation
            1.     Mother’s statements
       A Los Angeles County Department of Children and Family
Services (Department) social worker interviewed Mother a few
days after Z.S. spoke to the police. According to Mother, she and
Father had been separated for approximately two years and were
engaged in an ongoing feud. Father was emotionally abusive,
verbally abusive during a period in which she suffered from
postpartum depression, and eventually he became physically
abusive. Mother never reported any domestic violence to law
enforcement because she was afraid.
       Regarding Z.S.’s allegations of abuse, Mother said she could
not believe Z.S. made false allegations against her. In Mother’s
view, Z.S. was being manipulated by Father and his mother, M.S.
(Paternal Grandmother). Mother admitted to occasionally
spanking Z.S. with an open hand and to at times picking Z.S. up
by her arms and her sides to move her away from S.S. when Z.S.
would hit him. Z.S. throws tantrums because she wants to visit
Paternal Grandmother. Mother believes Z.S. is being triggered
by Paternal Grandmother asking Z.S. if Mother hurts her, to
which Z.S. has replied that Mother hits her.
       Mother also told the social worker she suffers from anxiety,
feels overwhelmed by S.S.’s needs, and struggles parenting Z.S.
Mother admitted using drugs before S.S. was born, specifically
methamphetamine, but she denied any current drug usage.




                                5
       Later during the same month of this initial interview
(March 2020), however, Mother called a Department social
worker two days after submitting to a drug test that had not yet
returned results. Mother said she “‘made a mistake this
weekend’’’ but initially expressed concern about elaborating
because it might impact her children. When the social worker
asked Mother if she drug tested two days earlier, Mother
confessed she was worried about what the results would be and
said, “‘You are going to find out anyway so I should just tell you.’”
Mother then disclosed she used methamphetamine on a recent
Sunday night when a friend came over to help with the kids and
Mother “left the home for a few hours to get a break.”
       The social worker and Mother developed a safety plan and
Mother agreed not to again use methamphetamine. Mother’s
pending drug test came back positive for amphetamines and
methamphetamines. Mother’s next drug test, taken the following
month, was negative (as were subsequent drug tests).

            2.     Father’s statements
      Father told the social worker he lives with his girlfriend,
D.L., and D.L.’s child from a prior relationship. D.L., at the time,
was also pregnant with Father’s child. When Z.S. first revealed
abuse by Mother, Father and Mother were operating under an
agreed-upon custody schedule (there was no Family Court order
in place) where the children lived with Mother in a back house on
Paternal Grandmother’s property during the week and had
overnight weekend visits with Father.
      Regarding the abuse allegations, Father stated Z.S. refused
to return home to Mother after a visit with Father and said she
did not want to go home because Mother was hitting her. Z.S.




                                 6
told Father that Mother hit her with a broom stick, pulled her
hair, pushed her, and kicked her in the stomach. Z.S. could not
tell Father when this happened, but she reported Mother would
hit her almost every day. Z.S. also told Father that Mother
threatens her. After Z.S. told him about the abuse, Father called
the Pomona Police Department and, at their request, took Z.S. to
the police station.

              3.    Z.S.’s statements
       Z.S. stated she did not want to return to live with Mother.
She said Mother pushed her into a wall, hurting her face, and
said she had scratches on her back because of Mother. When
asked, Z.S. could not provide additional details about the
allegations of abuse, nor could she detail exactly when the abuse
occurred or how she got the scratches on her back. Z.S. said her
15-year-old half-sister R.A. (same mother, different fathers) was
present in the home when Mother hit Z.S., but R.A. did not see it
because she was on her phone. Z.S. maintained she was afraid of
Mother.
       Z.S. stated she was happy living with Father and wanted to
continue to do so. When asked, Z.S. denied knowing what
tantrums are, but she admitted to screaming, yelling, and
throwing herself on the ground at Mother’s home. Z.S. said she
cries because she misses Paternal Grandmother and Mother does
not let her go to Paternal Grandmother’s house.

            4.   Other relatives’ statements
      P.G. (Maternal Grandfather) stated he visits Mother and
the children almost daily. Maternal Grandfather reported
Mother is a good Mother who cares for S.S. He acknowledged




                                7
Mother has spanked Z.S. in the past, but he denied witnessing
Mother push, kick, or hit the children with objects at any time.
       Z.S.’s half-sister R.A. reported she lives with her father and
his girlfriend, but she would prefer to live with Mother. She
visits Mother on weekends from Saturday until Sunday. R.A.
said she has seen Mother spank Z.S. with an open hand on her
buttocks, but R.A. denied Mother ever hit, pushed, kicked, or
scratched Z.S. R.A. also reported Z.S. lies about a lot of things,
including other people hurting her. She stated Z.S. once told her
Father instructed her to say bad things about Mother. R.A.
denied seeing Mother physically discipline S.S.

      C.     The Petition and Detention Hearing
      The Department filed a five-count dependency petition in
April 2020. Counts a-1, b-1, and j-1 alleged Mother physically
abused Z.S. by striking her with a broom resulting in redness and
scratches on Z.S.’s body. It further alleged Mother previously
struck Z.S. with belts and a broom, pulled her hair, pushed her,
kicked her stomach, and pushed her against a wall. According to
the petition as filed, Father failed to protect Z.S. because he knew
or reasonably should have known about the abuse.
      Count b-2 of the dependency petition alleged Mother had a
history of substance abuse and was a current abuser of
amphetamine and methamphetamine, which rendered her
incapable of providing regular care to the children. Count b-3
alleged Mother had mental and emotional problems, including
depression and anxiety, that rendered her unable to provide
regular care to the children. As filed, these two b-2 and b-3
counts alleged Father knew of Mother’s substance abuse and
mental and emotional problems, respectively, and failed to




                                  8
protect the children by allowing Mother to reside in the children’s
home and have unlimited access to them.
      The juvenile court held a detention hearing that same
month. The court detained Z.S. from Mother and placed her with
Father. The court, however, found there were reasonable
services available to prevent the need to detain S.S. and allowed
him to remain in Mother’s care.

       D.     Further Interviews
       The Department conducted additional interviews prior to
the jurisdiction and disposition hearing.
       Z.S. was interviewed again in November 2020. 3 When
asked about physical abuse by Mother, Z.S. stated Mother used to
hit Z.S. a lot with her hand and Z.S. would have bruises all over.
During this interview, Z.S. denied being hit with a broom, but she
said Mother and R.A. pulled her hair. She also said Mother
would hit S.S. when he was bad. When asked about her
monitored visits with Mother, Z.S. stated they have been nice.
       Mother was interviewed in December 2020. Mother stated
Z.S.’s allegations were false and argued that if she had engaged
in the extreme behavior Z.S. alleged, there would have been more
signs of abuse. Mother speculated Z.S. made up allegations of
abuse because she wanted to be with Father.
       Father was interviewed again in February 2021. He denied
being aware of Mother’s abuse of Z.S. prior to the date on which
Z.S. told him about it and he took her to the police. Father said



3
      This court granted Mother’s request for judicial notice of a
last minute information report and the juvenile court’s custody
order, which were not included in the Clerk’s Transcript.



                                 9
he was suspicious that Mother might have been using drugs, but
he did not know she was doing so prior to the dependency
proceedings. Father denied knowing Mother was dealing with
depression or anxiety. Father reported that, most recently, he
and Mother were communicating and co-parenting well. Z.S. was
less stressed and anxious, and she was doing well in school.

       E.    The Jurisdiction and Disposition Hearing
       The juvenile court held a jurisdiction and disposition
hearing in February 2021. The Department asked to amend the
petition to strike all allegations of Father’s failure to protect and
the juvenile court agreed, making him a nonoffending parent.
       The Department and counsel for Z.S. asked the juvenile
court to sustain the petition as so amended. Counsel for Z.S.
emphasized the red marks seen on Z.S.’s back were corroborative
of abuse, particularly when more prominent evidence of injury
could have healed in the week or weeks between the abuse and
Z.S.’s disclosure of it to Father. Counsel for Z.S. also complained
that the police stationhouse interview of her client resorted to
leading questions rather than open-ended questions that are
appropriate for a child of her age. Z.S.’s attorney argued her
client’s inability to pinpoint when the abuse occurred was
common for a child of her age and Z.S.’s “I don’t know” responses
“show[ ] her credibility” by revealing she was not simply “trying
to make up a time frame.” Counsel for Z.S. added that her client
was very happy with her visitation with Mother and even
expressed interest in having longer visits, which in counsel’s
view, again supported Z.S.’s credibility and the lack of any
ulterior agenda against Mother. The Department joined the
arguments made by minor’s counsel.




                                 10
       Mother’s attorney asked the juvenile court to dismiss the
petition, believing the Department had not carried its burden to
establish there was any physical abuse. Mother’s attorney
conceded Z.S. did not want to return to Mother’s home but saw
this as evidence not of fear of unmonitored contact with Mother
but of a desired to fabricate abuse allegations to stay with a
preferred parent. As Mother’s attorney put it: “At this time we
have a child who has a lot of motive to make false allegations and
in fact makes very, very inconsistent statements, some of them
ridiculous at times, and it’s something to do with her age, and I
don’t think that Mother is blaming her child. Rather, Mother is
very concerned. She has indicated that she felt guilty about what
went on, that the child was torn in the middle when the [parents’]
separation happened, and she may have had some traumatic
results of the parents’ separation. [¶] I believe that [Z.S.] is
doing well in therapy. Mother would do everything to support
her and continue to support her mental health treatment, but at
this time I don’t believe that in any way, shape, or form the
Department has met their burden to show that [Mother] was
abusive.”
       After hearing argument, the juvenile court sustained
amended petition counts a-1 (harm or risk of harm from
nonaccidental physical abuse by a parent), b-1 (risk of harm from
physical abuse), b-3 (risk of harm from mental and emotional
problems), and j-1 (risk of harm from physical abuse of a sibling).
The court dismissed the b-2 count (risk of harm from substance
abuse), apparently of the view that the evidence of then-current
use of methamphetamine was insufficient.
       Proceeding to disposition, the juvenile court declared Z.S. a
dependent of the court under section 300, subdivisions (a), (b),




                                11
and (j). The court found it reasonable and necessary to remove
Z.S. from Mother and released her to Father. The court found the
conditions that justified the initial assumption of jurisdiction no
longer existed and were unlikely to exist if it withdrew
supervision. It terminated jurisdiction with a custody order
granting Mother and Father joint legal, and Father sole physical,
custody of Z.S. The court also terminated jurisdiction as to S.S.,
granting Mother and Father joint legal and physical custody.
       The juvenile court explained the differences between its
orders regarding Z.S. and S.S., noting Z.S. was “in a different
situation” than S.S. Elaborating, the court stated: “The reason
the court finds that removal of [Z.S.] from [Mother] is necessary
is because, according to [Z.S.]—and the allegation has been
sustained—[Mother] physically abused [Z.S.]. She did have
marks on her. She did go to the police station, and [Z.S.] is
uncomfortable living with [Mother] and is happier with [Father]
and is having monitored visits with [Mother] and feels
comfortable with that.”

                          II. DISCUSSION
       The core of Mother’s argument is that the juvenile court
erred by crediting Z.S.’s report of abuse, which Mother denied.
Though Mother advances a litany of reasons in support of her
position, none are persuasive under the governing deferential
standard of review. Z.S. consistently asserted Mother physically
abused her, and while she provided different details about the
abuse during different interviews, those details were generally
consistent—with one exception we shall discuss (concerning use
of the broom) that does not convince us to abandon due deference
to the juvenile court’s findings. The bottom line is we believe the




                                12
juvenile court was entitled to credit Z.S.’s report of abuse on the
record we have before us. And that resolves the remainder of
Mother’s arguments on appeal.

       A.    Standard of Review
       We review jurisdictional findings “‘to see if substantial
evidence, contradicted or uncontradicted, supports them.
[Citation.] In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of
the dependency court . . . [and] we review the record in the light
most favorable to the court’s determinations . . . .’ [Citations.]”
(In re R.T. (2017) 3 Cal.5th 622, 633 (R.T.); accord, In re I.J.
(2013) 56 Cal.4th 766, 773 (I.J.).) Where substantial evidence
supports a challenged order, we “affirm the order even if there is
other evidence supporting a contrary finding.” (In re R.V. (2012)
208 Cal.App.4th 837, 843; see also Haraguchi v. Superior Court
(2008) 43 Cal.4th 706, 711, fn. 3 [that lower court findings are
based on declarations and other written evidence, as opposed to
live testimony, does not lessen the deference due those findings].)

      B.     Substantial Evidence Supports the Juvenile Court’s
             Order
       Section 300 of the Welfare and Institutions Code,
subdivision (a) authorizes a juvenile court to exercise dependency
jurisdiction over a child if “[t]he child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
inflicted nonaccidentally . . . by the child’s parent.” (Welf. & Inst.
Code, § 300, subd. (a).)
       Substantial evidence supports the juvenile court’s finding
that Mother nonaccidentally inflicted physical harm upon Z.S.




                                 13
and there was a substantial risk Z.S. would suffer serious
physical harm in the future. Z.S. initially reported Mother hit
her with a broom, kicked her in the stomach, and pushed her into
a wall. During later interviews, Z.S. reiterated Mother pushed
her into a wall, hurting her face. She also stated she had
scratches on her back because of Mother, and that Mother hit
Z.S. with her hand and caused bruises. This is sufficient to
establish Mother nonaccidentally physically harmed Z.S. Though
Mother denied harming Z.S., the juvenile court was entitled to
credit Z.S.’s account of what happened over Mother’s. We are
obligated to give due deference to the court’s determination. (I.J.,
supra, 56 Cal.4th at 773 [“‘“We do not reweigh the evidence or
exercise independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court”’”].)
       Mother argues, though, that no reasonable trier of fact
would have found Mother physically abused Z.S., contending
primarily that Z.S.’s testimony was internally inconsistent,
illogical, contradicted by other witnesses, and deemed insufficient
by law enforcement. Mother may be right that some details of
Z.S.’s account are vulnerable to attack, but overall, we believe the
core abuse allegations remained within the juvenile court’s
purview to credit.
       First, though Z.S.’s March 2020 and November 2020
statements regarding Mother’s abuse identified some different
methods of abuse, Z.S. did not change her testimony that Mother
had, in fact, physically abused her. Other than Z.S.’s later denial
that Mother hit her with a broom, Z.S.’s statements were not
actually inconsistent. The juvenile court was entitled to credit
her reports despite the inconsistency, particularly given her
young age (six years old at the time proceedings commenced) and




                                14
the time that passed between the first statements and the later
statement (approximately eight months). In addition, we believe
the discrepancy concerning use of the broom could be seen by the
juvenile court as likely to arise from a reluctance to accuse a
parent of more serious wrongdoing (particularly with Z.S. and
Mother’s relationship improving during monitored visits that
were going well) rather than a recantation of something not true
when reported closer to the time of the event in question.
       Next, Mother emphasizes Maternal Grandfather and R.A.
did not report witnessing any abuse. This, of course, does not
mean the juvenile court was required to disregard Z.S.’s
consistent assertion that physical abuse occurred. Z.S.’s
statements did not describe something impossible or inherently
improbable (see People v. Jones (2013) 57 Cal.4th 899, 963
[“‘[U]nless the testimony is physically impossible or inherently
improbable, testimony of a single witness is sufficient to support
a conviction’”]), and the red marks observed on her back were
significant corroborative evidence. Moreover, Maternal
Grandfather did not live with the family and R.A. only stayed
with Mother on weekends; they were obviously not in a position
to say what did and did not happen when they were not around.
       Mother’s argument that there was no evidence Z.S. was
abused is belied by her own recognition of the fact that the police
observed scratches on her back. Though the police officer who
observed the scratches did not believe they were consistent with
being hit with a broom, the officer had no explanation for how
Z.S. sustained the marks and the severity of the observed marks
may have subsided during the week or weeks between the abuse
and the reporting of it. The juvenile court also could have
appropriately viewed Mother’s admitted methamphetamine use




                                15
as significant in deciding whom to believe; the court could
reasonably conclude that Mother was not a reliable historian
about her interactions with Z.S. if Mother were under the
influence of drugs—particularly when she also admitted she was
anxious and depressed largely as a result caring for the children.
      Mother’s contention that Z.S. was motivated by jealousy
and encouraged to fabricate the report by Father and Paternal
Grandmother is similarly unpersuasive. There is no direct
evidence Z.S. fabricated her allegations. Mother’s conjecture that
she did so does not require reversal.
      Finally, the juvenile court’s disparate rulings as to Z.S. and
S.S. do not demonstrate Z.S. would be safe in Mother’s custody.
Z.S. consistently said Mother had abused her. Her initial
statements reported Mother had not abused S.S. All other
reports similarly stated Mother takes good care of S.S. and
attends to his needs. Z.S.’s lone November 2020 statement that
Mother hit S.S. when he was bad went against the weight of the
evidence regarding Mother’s behavior as to S.S. The weight of
the evidence supported the juvenile court’s conclusion that Z.S.
and S.S. were differently situated, and that S.S. could safely
remain with Mother while Z.S. could not.

      C.     Mother’s Remaining Arguments
      Because substantial evidence supports the juvenile court's
jurisdiction finding based on Mother’s abuse of Z.S., we need not
consider Mother’s challenge to the juvenile court’s finding
regarding her mental and emotional issues under Welfare and
Institutions Code section 300, subdivision (b). (I.J., supra,56
Cal.4th at 773 [“‘When a dependency petition alleges multiple
grounds for its assertion that a minor comes within the




                                16
dependency court's jurisdiction, a reviewing court can affirm the
juvenile court's finding of jurisdiction over the minor if any one of
the statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence. In such a case, the
reviewing court need not consider whether any or all of the other
alleged statutory grounds for jurisdiction are supported by the
evidence’”].)
      Nor need we consider Mother’s request for reversal of the
disposition and custody orders. The sole basis for Mother’s
argument is that reversal is warranted because there was no
basis for dependency jurisdiction. We have held otherwise.




                                 17
                         DISPOSITION
     The juvenile court’s orders are affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                          BAKER, J.

We concur:



     RUBIN, P. J.



     MOOR, J.




                               18